Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Andréu García.
(En reconsideración)
En el caso de autos, el pasado 27 de junio de 1990, revocamos la resolución del Tribunal Superior, Sala de Ponce, que absolvió al acusado al aplicar la cláusula contra la doble exposición (double jeopardy). Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1. En esa ocasión concurrimos con el resultado sin expresión adicional escrita.
Los planteamientos de la moción de reconsideración presen-tada por Martínez Torres y el análisis del disenso del Juez Asociado Señor Rebollo López nos obligan a reiterar que nuestra razón de decidir siempre ha sido la expuesta en nuestra opinión disidente emitida en Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988). Allí, en lo pertinente, sostuvimos:
Independientemente de que el sargento Meléndez Zambrana no fuera presentado como testigo, es incontrovertible que los agentes Pérez Tirado, Campos y Figueroa recibieron información exacta que describía determinado automóvil donde supuestamente se transportaba heroína ilegalmente y se dirigía hacia el área donde ellos prestaban vigilancia. Esa información los alertó. Generó una sospecha razonable que naturalmente ameritaba investigarse. Poco tiempo después vieron acercarse al vehículo. En ese instante inicial, quedó corroborada parte de la información radiocomunicada. En-tonces los agentes se le aparearon al vehículo y, previa identifica-ción, pidieron al conductor que se detuviera. Éste hizo caso omiso, aceleró la marcha y huyó. En ese momento, para efectos de motivos fundados, quedó robustecida la información original. Los agentes lo persiguieron. Tras un recorrido que incluyó un callejón entre desoladas siembras de caña, el conductor se vio frustrado de continuar su huida por encontrarse súbitamente con el obstáculo de una bomba de agua entre los sembrados. Optó por abandonar el vehículo y salir corriendo hasta que los agentes lo alcanzaron. En *468ese momento es registrado y se hallan en su persona cien (100) decks de heroína. Ante estos hechos, ¿puede realmente sostenerse que el acusado Martínez Torres no “se dio a la fuga”? No se cuestiona persuasivamente la licitud del registro en esta etapa. Antes estos hechos, ¿puede afirmarse que los mencionados agentes carecían de suficientes motivos fundados para proceder al arresto? ¿Es que la información radial que desencadenó la investigación legítima no podían presumirla correcta? ¿Significa que la orden del sargento Meléndez Zambrana no era confiable? Todas estas interrogantes requieren respuestas afirmativas como única solución lógica de que “un agente pued[e] actuar a base de una comunicación de otro policía sin tener motivos fundados”.
En resumen, la información recibida radialmente fue corrobo-rada en cuanto a exactitud del vehículo y del lugar. Además, la actuación del apelante Martínez Torres de no detenerse, sino huir para luego abandonar el auto, a juicio nuestro generó de manera independiente bastantes motivos fundados o razones para arres-tarlo. Lo que al inicio sólo fue una investigación limitada, fue ampliada y completada por su conducta, más que sospechosa. En estas circunstancias, ¿podemos entonces tachar de irrazonable bajo la Constitución la intervención policiaca? Véase Pueblo v. Rodríguez, 91 D.P.R. 157, 161 (1964). Como expusimos en nuestro disenso en Pueblo v. Malavé González, 120 D.P.R. 470, 490-491 (1988):
“El concepto de motivos fundados —como sinónimo de causa probable, Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977)— no es un férreo producto de un examen o experimento a posteriori en el laboratorio aséptico judicial. Tampoco corresponde al mundo de lo académico. No es teórico ni abstracto, sino esencialmente pragmá-tico. Lo que se le exige al policía son motivos fundados, a saber, razones suficientes o eficaces. Ello excluye certeza matemática y menos evidencia de culpabilidad. A tal efecto la Regla 11 de Frocedimiento Criminal, 34 L.P.R.A. Ap. II, exige ‘tener motivos fundados para creer1. Creer significa ‘tener por cierta una cosa que el entendimiento no alcanza o que no está comprobada o demostra-da’. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984 T. I, pág. 395.
En nuestra jurisprudencia ha cristalizado el enfoque que ‘un funcionario de[l] orden público puede efectuar un arresto sin la orden correspondiente, entre otros casos, cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave, independientemente de que dicho delito *469se hubiese cometido o no en realidad. Regla 11 de Procedimiento Criminal de Puerto Rico, 2 Práctica Forense, pág. 20 (1964). La jurisprudencia enmarca el concepto de “motivo fundado” en la posesión de aquella información y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido delito. Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966). La conducta del funcionario público se juzga pues en orden al criterio de la persona prudente y razonable, por lo que es necesario considerar las circunstancias específicas del arresto para determinar su validez’. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331-332 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75, 81 (1969).” (Énfasis suplido y en el original.) Pueblo v. Martínez Torres, 120 D.P.R. 496, 513-515 (1988), opinión disidente.
Esta posición no ha cambiado y explica ahora por qué “concurrimos en el resultado arribado”. Por ende, nos reservamos para mejor ocasión el exponer nuestros criterios sobre la norma-tiva que gobierna los trámites ulteriores apelativos revocatorios y sus distintas modalidades y limitaciones, por razón de la cláusula constitucional que prohíbe la doble exposición.
—O—